Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 2
an annular seal coupled with the outer annular body and having an outside diameter, opposing first and second axial ends, an axial thickness being defined between the axial ends, a sealing lip sealing against the inner annular body, the seal being sized such that the ratio of the seal outside diameter to the seal axial thickness is greater than fifty (50); wherein the outer annular body has an axial end and a circular recess extending inwardly from the axial end, the circular recess being defined by an inner circumferential surface and a radial surface spaced from the outer ring axial end, and the seal has an outer circumferential surface and is disposed within the circular recess of the outer annular body such that the seal outer surface is spaced inwardly from the recess inner surface, the seal first axial end is disposed against the recess radial surface and the seal second axial end is disposable against a flange of the rotatable member.

Claim 14
an annular seal coupled with the outer annular body and having opposing first and second axial ends and an outside diameter, an axial thickness being defined between the axial ends and a sealing lip sealingly engageable with the inner annular body, the seal being sized such that the ratio of the seal outside diameter to the seal axial thickness is greater than fifty .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ALAN B WAITS/Primary Examiner, Art Unit 3656